278 F.Supp.2d 53 (2003)
UNCLE HENRY'S, INC., Plaintiff
v.
PLAUT CONSULTING, INC., Defendant
No. CIV. 01-180-B-H.
United States District Court, D. Maine.
August 14, 2003.
Stephen C. Whiting, Whiting Law Firm, P.A., Portland, ME, Edward P. Watt, Robert *54 Bozelli, Watt & Associates, Austin, TX, for Uncle Henry's Inc., plaintiff.
James G. Goggin, Peter S. Black, John P. Dennis, Dale C. Kerester, Verrill & Dana, Portland, ME, for Plaut Consulting Co., Inc., defendant.

ORDER ON POST-TRIAL MOTIONS
HORNBY, District Judge.
The defendant's renewed motion for judgment as a matter of law or in the alternative to alter or amend judgment (Docket No. 169), the plaintiff's renewed motion for judgment as a matter of law (Docket No. 171), and the plaintiff's motion for a new trial (Docket No. 170) are DENIED. The plaintiff's motion to alter or amend judgment (Docket No. 172) is DENIED IN PART in so far as the plaintiff requests relief from this Court's prior summary judgment ruling. All of these issues have been briefed or argued abundantly already. The defendant has until August 20, 2003 to respond to the remaining portion of the plaintiff's motion to alter the judgment concerning pre- and post-judgment interest.
SO ORDERED.